NUMBER 13-16-00269-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF A.A.T., D.R.M., J.Y.M., D.M.M., and D.N.M.,
                       MINOR CHILDREN


                     On appeal from the 430th District Court
                           of Hidalgo County, Texas.



                  ORDER TO FILE APPELLEE’S BRIEF
               Before Justices Rodriguez, Benavides, and Perkes
                               Order Per Curiam

       This cause is before the Court on appellee’s first unopposed motion for extension

of time to file its brief. This Court, having fully examined and considered appellee’s

motion is of the opinion that, in the interest of justice, appellee’s first motion for extension

of time to file its brief should be granted with order. The Court, however, requires strict

adherence to the briefing rules in appeals of parental termination cases, such as this
appeal, and looks with disfavor upon the delay caused by such extension requests. See

TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       The Court GRANTS IN PART and DENIES IN PART appellee’s first motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellee’s

deadline to file the brief until July 28, 2016. This motion is DENIED insofar as the Court

will not allow an extension until August 8, 2016. Further motions for extension of time

will not be favorably entertained by this Court, absent extraordinary circumstances.



                                                                     PER CURIAM

Delivered and filed the
22nd day of July, 2016.




                                             2